               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

STEVEN EUGENE TURNER,

              Petitioner,

v.                                          Case No. 4:16cv43-MW/CJK

SECRETARY, DEPARTMENT
OF CORRECTIONS,

            Respondent.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 31, and has also reviewed de novo Petitioner’s objection to the report

and recommendation, ECF No. 38. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus, ECF no. 1, challenging the judgment of conviction and sentence in State of Florida v.

Steven Turner, Gadsden County Circuit Court Case No. 2008-CF-404, is DENIED. A Certificate

of Appealability is DENIED.” The Clerk shall close the file.

      SO ORDERED on February 27, 2019.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
